Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20
                                                   Page 1Page
                                                          of 341 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20
                                                   Page 2Page
                                                          of 342 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20
                                                   Page 3Page
                                                          of 343 of 34
Case 1:20-cv-01062-NONE-JLT Document 1 Filed 07/31/20 Page 4 of 34




     Case 1:20-at-00547 Document 1 Filed 07/31/20 Page 4 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20
                                                   Page 5Page
                                                          of 345 of 34
Case 1:20-cv-01062-NONE-JLT Document 1 Filed 07/31/20 Page 6 of 34




     Case 1:20-at-00547 Document 1 Filed 07/31/20 Page 6 of 34
Case 1:20-cv-01062-NONE-JLT Document 1 Filed 07/31/20 Page 7 of 34




     Case 1:20-at-00547 Document 1 Filed 07/31/20 Page 7 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20
                                                   Page 8Page
                                                          of 348 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20
                                                   Page 9Page
                                                          of 349 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 10    10 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 11    11 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 12    12 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document 1 Filed 07/31/20 Page 13 of 34




     Case 1:20-at-00547 Document 1 Filed 07/31/20 Page 13 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 14    14 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 15    15 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 16    16 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 17    17 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 18    18 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 19    19 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 20    20 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 21    21 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 22    22 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 23    23 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document 1 Filed 07/31/20 Page 24 of 34




     Case 1:20-at-00547 Document 1 Filed 07/31/20 Page 24 of 34
Case 1:20-cv-01062-NONE-JLT Document 1 Filed 07/31/20 Page 25 of 34




     Case 1:20-at-00547 Document 1 Filed 07/31/20 Page 25 of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 26    26 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 27    27 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 28    28 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 29    29 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 30    30 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 31    31 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 32    32 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 33    33 of 34
                                                           of 34
Case 1:20-cv-01062-NONE-JLT Document
     Case 1:20-at-00547 Document      1 07/31/20
                                 1 Filed Filed 07/31/20 Page
                                                   Page 34    34 of 34
                                                           of 34
